DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2017-160164) in view of Ellul (US 5,656,693). As the JP reference is not in English, citations are to the attached computer translation except for structures which are from the original.
Takada teaches rotaxane compounds having nitrile oxide groups one the cyclic and axel molecule (abstract, ¶ 5). Takada teaches the rotaxane compounds can be used as crosslinking agents (¶ 2) for rubber compounds such as EPDM rubber (¶ 77, 80). Takada teaches examples of the rotaxanes include:

    PNG
    media_image1.png
    209
    332
    media_image1.png
    Greyscale
  (¶ 116-120) which has nitrile oxide groups on both the axel and cyclic molecule and has a crown ether as the cyclic molecule. Takada teaches curing reactions occur at 50˚C (¶ 128-129).
Takada does not explicitly provide an example where the EPDM contains vinylnorbornene, dicyclopentadiene, or tetrahydroindene.
However, Ellul teaches EPDM copolymers containing vinyl norbornene (abstract). It would have been obvious to one of ordinary skill in the art to use the vinyl norbornene of Ellul because when vinyl norbornene is used, the polymers give superior cure levels (abstract).

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2017-160164) in view of Da silva (US 2013/0123418). As the JP reference is not in English, citations are to the attached computer translation except for structures which are from the original.
Takada teaches rotaxane compounds having nitrile oxide groups one the cyclic and axel molecule (abstract, ¶ 5). Takada teaches the rotaxane compounds can be used as crosslinking agents (¶ 2) for rubber compounds such as EPDM rubber (¶ 77, 80). Takada teaches examples of the rotaxanes include:

    PNG
    media_image1.png
    209
    332
    media_image1.png
    Greyscale
  (¶ 116-120) which has nitrile oxide groups on both the axel and cyclic molecule and has a crown ether as the cyclic molecule. Takada teaches curing reactions occur at 50˚C (¶ 128-129).
Takada does not explicitly provide an example where the EPDM contains vinylnorbornene, dicyclopentadiene, or tetrahydroindene.
However, Da silva teaches a rubber composition of a diene elastomer which can include dicyclopentadiene which is crosslinked with a crosslinker having two functional groups where one of the functional groups includes nitrile oxide (abstract; ¶ 47, 52, 83). 
It would have been obvious to one of ordinary skill in the art to use the dicyclopentadiene of Da silva because the Takada does not teach specific embodiments of an EPDM polymer and one of ordinary skill would look to the state of the prior art, including Da silva, which teaches EPDM polymers that are reactive with nitrile oxide compounds.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites the amount of rotaxane compound reacted. Claims 4-9 recite properties including elongation at break, tensile strength, and stress. These properties are not necessarily present as they depend on a number of factors, including type of EPDM and amount of crosslinker. As such, a position of inherency would be improper. Takada does not teach the amount of rotaxane used to crosslink EPDM with respect to the diene component as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764